 
ALIGN TECHNOLOGY, INC.
 
2005 INCENTIVE PLAN
 
(amended September 2010)
 
1.           Purposes of the Plan.  The purposes of this Plan are:
 
 
·
to attract and retain the best available personnel for positions of substantial
responsibility,

 
 
·
to provide incentives to individuals who perform services to the Company, and

 
 
·
to promote the success of the Company’s business.

 
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, SARs, Restricted Stock Units, Performance Units,
Performance Shares and other stock or cash awards as the Administrator may
determine.
 
2.           Definitions.  As used herein, the following definitions will apply:
 
(a)           “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
 
(b)           “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.
 
(c)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
 
(d)           “Award” means, individually or collectively, a grant under the
Plan of Options, Restricted Stock, SARs, Restricted Stock Units, Performance
Units, Performance Shares and other stock or cash awards as the Administrator
may determine.
 
(e)           “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan.  The Award Agreement is subject to the terms and conditions of the
Plan.
 
(f)           “Board” means the Board of Directors of the Company.
 
(g)           “Change in Control” means the occurrence of any of the following
events:

 

--------------------------------------------------------------------------------

 
 
(i)        Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
 
(ii)       The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
 
(iii)      A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
 
(iv)      The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
 
(h)           “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
 
(i)            “Committee” means a committee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 hereof.
 
(j)            “Common Stock” means the common stock of the Company.
 
(k)           “Company” means Align Technology, Inc., a Delaware corporation, or
any successor thereto.
 
(l)            “Consultant” means any person, including an advisor, engaged by
the Company or its Affiliate to render services to such entity.
 
(m)          “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
 
(n)           “Director” means a member of the Board.
 
(o)           “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 
-2-

--------------------------------------------------------------------------------

 
 
(p)           “Employee” means any person, including Officers and Directors,
employed by the Company or its Affiliates.  Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
 
(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(r)            “Fair Market Value” means, as of any date, the value of Common
Stock as the Administrator may determine in good faith by reference to the price
of such stock on any established stock exchange or a national market system on
the day of determination if the Common Stock is so listed on any established
stock exchange or a national market system.  If the Common Stock is not listed
on any established stock exchange or a national market system, the value of the
Common Stock as the Administrator may determine in good faith.
 
(s)           “Fiscal Year” means the fiscal year of the Company.
 
(t)            “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.
 
(u)           “Inside Director” means a Director who is an Employee.
 
(v)           “Misconduct” means the commission of any act of fraud,
embezzlement or dishonesty by the Participant, any unauthorized use or
disclosure by such person of confidential information or trade secrets of the
Company or its Affiliates, or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company or its Affiliates in
a material manner.  The foregoing definition will not in any way preclude or
restrict the right of the Company or its Affiliates to discharge or dismiss any
Participant for any other acts or omissions, but such other acts or omissions
will not be deemed, for purposes of the Plan, to constitute grounds for
termination for Misconduct.
 
(w)          “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
 
(x)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(y)           “Option” means a stock option granted pursuant to the Plan.
 
(z)           “Outside Director” means a Director who is not an Employee.
 
(aa)         “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(bb)        “Participant” means the holder of an outstanding Award.

 
-3-

--------------------------------------------------------------------------------

 
 
(cc)         “Performance Goals” will have the meaning set forth in Section 12
of the Plan.
 
(dd)        “Performance Period” means any Fiscal Year of the Company or such
other period as determined by the Administrator in its sole discretion.
 
(ee)         “Performance Share” means an Award denominated in Shares which may
be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.
 
(ff)           “Performance Unit” means an Award which may be earned in whole or
in part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
 
(gg)        “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture.  Such restrictions may
be based on the passage of time, the achievement of target levels of
performance, or the occurrence of other events as determined by the
Administrator.
 
(hh)        “Plan” means this 2005 Incentive Plan.
 
(ii)           “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.
 
(jj)           “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
9.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.
 
(kk)         “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.
 
(ll)           “Section 16(b)”  means Section 16(b) of the Exchange Act.
 
(mm)       “Service Provider” means an Employee, Director or Consultant.
 
(nn)        “Share” means a share of the Common Stock, as adjusted in accordance
with Section 18 of the Plan.
 
(oo)        “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in connection with an Option, that pursuant to Section 8 is designated as a SAR.
 
(pp)        “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 
-4-

--------------------------------------------------------------------------------

 
 
3.           Stock Subject to the Plan.
 
(a)           Stock Subject to the Plan.  Subject to the provisions of
Section 18 of the Plan, the maximum aggregate number of Shares that may be
awarded and sold under the Plan is 15,983,379 Shares (6,000,000 Shares plus
9,983,379 Shares which is the number of Shares that had been reserved but not
issued under the Company’s 2001 Stock Incentive Plan (the “2001 Plan”) as of
March 28, 2005), plus up to an aggregate of 5,000,000 Shares that are or would
have been returned to the 2001 Plan as a result of termination of options or
repurchase of Shares on or after March 28, 2005.  The Shares may be authorized,
but unissued, or reacquired Common Stock.
 
(b)           Full Value Awards.  Any Shares subject to Options or SARs will be
counted against the numerical limits of this Section 3 as one Share for every
Share subject thereto.  Any Shares subject to Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units with a per share or unit purchase
price lower than 100% of Fair Market Value on the date of grant will be counted
against the numerical limits of this Section 3 as one and one-half (1 ½) Shares
for every one (1) Share subject thereto.  To the extent that a Share that was
subject to an Award that counted as one and one-half (1 ½) Shares against the
Plan reserve pursuant to the preceding sentence is recycled back into the Plan
under the next paragraph of this Section 3, the Plan will be credited with one
and one-half (1 ½) Shares.
 
(c)           Lapsed Awards.  If an Award expires or becomes unexercisable
without having been exercised in full or, with respect to an Award of Restricted
Stock Units, Performance Units or Performance Shares, is terminated due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
SARs, the unissued Shares) which were subject thereto will become available for
future grant or sale under the Plan (unless the Plan has terminated).  Upon the
exercise of a SAR settled in Shares, the gross number of Shares covered by the
portion of the Award so exercised will cease to be available under the
Plan.  Shares that have actually been issued under the Plan under any Award will
not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the Company
due to failure to vest, such Shares will become available for future grant under
the Plan.  Shares used to pay the exercise or purchase price of an Award and/or
to satisfy the tax withholding obligations related to an Award will not become
available for future grant or sale under the Plan.  To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the
Plan.  Notwithstanding the foregoing and, subject to adjustment as provided in
Section 18, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan under this Section 3(c).
 
(d)           Share Reserve.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

 
-5-

--------------------------------------------------------------------------------

 
 
4.           Administration of the Plan.
 
(a)          Procedure.
 
(i)        Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii)       Section 162(m).  To the extent that the Administrator determines it
to be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii)      Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)      Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
 
(b)          Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
 
(i)        to determine the Fair Market Value;
 
(ii)       to select the Service Providers to whom Awards may be granted
hereunder;
 
(iii)      to determine the number of Shares to be covered by each Award granted
hereunder;
 
(iv)      to approve forms of Award Agreements for use under the Plan;
 
(v)       to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
 
(vi)      to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(vii)     to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 
-6-

--------------------------------------------------------------------------------

 
 
(viii)    to modify or amend each Award (subject to Section 23(c) of the Plan)
including, without limitation, the discretionary authority to extend the
post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan.  Notwithstanding the previous sentence, the
Administrator may not modify or amend an Option or SAR to reduce the exercise
price of such Option or SAR after it has been granted (except for adjustments
made pursuant to Section 18) nor may the Administrator cancel any outstanding
Option or SAR and replace it with a new Option or SAR with a lower exercise
price, unless, in either case, such action is approved by the Company’s
stockholders;
 
(ix)       to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 19;
 
(x)        to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
(xi)       to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine;
 
(xii)      to grant in addition to the incentives described in Sections 6, 7, 8,
9, and 10 below, other incentives payable in cash or Shares under the Plan as
determined by the Administrator to be in the best interests of the Company and
subject to any terms and conditions the Administrator deems advisable; and
 
(xiii)     to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)          Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
 
(d)          No Liability.  Under no circumstances will the Company, its
Affiliates, the Administrator, or the Board incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, its Affiliates’, the Administrator’s or the Board’s roles in
connection with the Plan.
 
5.           Eligibility.  Nonstatutory Stock Options, Restricted Stock, Stock
Appreciation Rights, Restricted Stock Units, Performance Units, Performance
Shares and such other cash or stock awards as the Administrator determines may
be granted to Service Providers.  Incentive Stock Options may be granted only to
Employees of the Company or any Parent or Subsidiary of the Company.
 
6.           Stock Options.  Subject to the terms and conditions of the Plan, an
Option may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion.

 
-7-

--------------------------------------------------------------------------------

 
 
(a)           Limitations.
 
(i)      Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options.  For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted.  The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.
 
(ii)     The following limitations will apply to grants of Options:
 
(1)           No Service Provider will be granted, in any Fiscal Year, Options
or SARs to purchase more than 1,000,000 Shares.
 
(2)           In connection with his or her initial service, a Service Provider
may be granted Options or SARs to purchase up to an additional 1,000,000 Shares,
which will not count against the limit set forth in Section 6(a)(ii)(1) above.
 
(3)           The foregoing limitations will be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 18.
 
(4)           If an Option or SAR is cancelled in the same Fiscal Year in which
it was granted (other than in connection with a transaction described in
Section 18), the cancelled Option or SAR, as applicable, will be counted against
the limits set forth in subsections (1) and (2) above.  For this purpose, if the
exercise price of an Option or SAR is reduced, the transaction will be treated
as a cancellation of the Option or SAR, as applicable, and the grant of a new
Option or SAR, as applicable.
 
(b)           Term of Option.  The term of each Option will be seven (7) years
from the date of grant or such shorter term as may be provided in the Award
Agreement as determined by the Administrator in its sole discretion.  Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Parent or Subsidiary, the term of the Incentive Stock Option
will be five (5) years from the date of grant or such shorter term as may be
provided in the Award Agreement.
 
(c)           Option Exercise Price and Consideration.
 
(i)      Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:
 
(1)           In the case of an Incentive Stock Option
 
 a)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.

 
-8-

--------------------------------------------------------------------------------

 
 
 b)           granted to any Employee other than an Employee described in
paragraph a) immediately above, the per Share exercise price will be no less
than 100% of the Fair Market Value per Share on the date of grant.
 
(2)           In the case of a Nonstatutory Stock Option, the per Share exercise
price will be determined by the Administrator, but will be no less than 100% of
the Fair Market Value per Share on the date of grant.
 
(3)           Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.
 
(ii)     Waiting Period and Exercise Dates.  At the time an Option is granted,
the Administrator will fix the period within which the Option may be exercised
and will determine any conditions that must be satisfied before the Option may
be exercised.
 
(iii)    Option Agreement.  Each Option grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the Option, the
acceptable forms of consideration for exercise (which may include any form of
consideration permitted by Section 6(c)(iv), the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.
 
(iv)    Form of Consideration.  The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.  
 
(d)           Exercise of Option.
 
(i)      Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholdings).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 18 of the Plan.

 
-9-

--------------------------------------------------------------------------------

 
 
(ii)               Termination of Relationship as a Service Provider.  If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as a result of the Participant’s death, Disability or Misconduct,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement).  In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination.  Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan.  If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.
 
(iii)              Disability of Participant.  If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
 
(iv)              Death of Participant.  If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the Option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
 
7.           Restricted Stock.
 
(a)           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.

 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Restricted Stock Agreement.  Each Award of Restricted Stock will
be evidenced by an Award Agreement that will specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Notwithstanding the
foregoing sentence, for Restricted Stock intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, during any Fiscal Year no Participant will receive more than an aggregate
of 500,000 Shares of Restricted Stock; provided, however, that in connection
with a Participant’s initial service as an Employee, for Restricted Stock
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, an Employee may be granted an aggregate of up to an
additional 500,000 Shares of Restricted Stock.  The foregoing limitations will
be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 18.  Unless the Administrator determines
otherwise, Shares of Restricted Stock will be held by the Company as escrow
agent until the restrictions on such Shares have lapsed.
 
(c)           Transferability.  Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
 
(d)           Other Restrictions.  The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
 
(e)           Removal of Restrictions.  Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction.  The restrictions will lapse at a
rate determined by the Administrator; provided, however, that Shares of
Restricted Stock will vest no earlier than one-third (1/3rd) of the total number
Shares of Restricted Stock subject to an Award each year from the date of grant,
unless the Administrator determines that the Award is to vest upon the
achievement of a performance objective, provided the period for measuring
performance will be at least twelve months.  After the grant of Restricted
Stock, the Administrator, in its sole discretion, may reduce or waive any
restrictions for such Restricted Stock upon or in connection with a Change in
Control or upon or in connection with a Participant’s termination of service,
including, without limitation, due to death or Disability.
 
(f)           Voting Rights.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.
 
(g)           Dividends and Other Distributions.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless the Administrator provides otherwise.  If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
 
(h)           Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

 
-11-

--------------------------------------------------------------------------------

 
 
8.           Stock Appreciation Rights.
 
(a)           Grant of SARs.  Subject to the terms and conditions of the Plan, a
SAR may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion.
 
(b)           Number of Shares.  The Administrator will have complete discretion
to determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant will be granted SARs or Options covering more
than 1,000,000 Shares.  Notwithstanding the foregoing limitation, in connection
with a Participant’s initial service as an Employee, an Employee may be granted
SARs or Options covering up to an additional 1,000,000 Shares.  The foregoing
limitations will be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 18.
 
(c)           Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of SARs granted under the Plan, provided, however, that the exercise
price will be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the date of grant.  Notwithstanding the foregoing provisions of
this Section 8(c), Stock Appreciation Rights may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code and the Treasury Regulations
thereunder.
 
(d)           SAR Agreement.  Each SAR grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
 
(e)           Expiration of SARs.  A SAR granted under the Plan will expire upon
the date determined by the Administrator, in its sole discretion, and set forth
in the Award Agreement; provided, however, that the term will be no more than
seven (7) years from the date of grant thereof.  Notwithstanding the foregoing,
the rules of Section 6(d) also will apply to SARs.
 
(f)           Payment of SAR Amount.  Upon exercise of a SAR, a Participant will
be entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i)          The difference between the Fair Market Value of a Share on the date
of exercise over the exercise price; times
 
(ii)         The number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 
-12-

--------------------------------------------------------------------------------

 
 
9.           Restricted Stock Units.
 
(a)           Grant.  Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator.  After the Administrator
determines that it will grant Restricted Stock Units under the Plan, it will
advise the Participant in an Award Agreement of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units.  Notwithstanding anything to the contrary in this subsection (a), for
Restricted Stock Units intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, during any Fiscal Year of the
Company, no Participant will receive more than an aggregate of 500,000
Restricted Stock Units.  Notwithstanding the limitation in the previous
sentence, for Restricted Stock Units intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, in connection
with his or her initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 500,000 Restricted Stock Units.  The foregoing
limitations will be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 18.
 
(b)           Vesting Criteria and Other Terms.  The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant; provided, however, that Awards of Restricted
Stock Units (other than any Awards granted to Outside Directors) will vest no
earlier than one-third (1/3) of the total number of units subject to such Award
each year from the date of grant, unless the Administrator determines that the
Award is to vest upon the achievement of a performance objective, provided the
period for measuring performance will be at least twelve months.  The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Administrator in its
discretion.
 
(c)           Earning Restricted Stock Units.  Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
determined by the Administrator.  Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout and may accelerate the time at which any restrictions will lapse or be
removed.
 
(d)           Form and Timing of Payment.  Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) set forth in the
Award Agreement or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws.  The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, Shares, or a combination thereof.  Shares
represented by Restricted Stock Units that are fully paid in cash again will not
reduce the number of Shares available for grant under the Plan.
 
(e)           Cancellation.  On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.
 
(f)           Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock Units as “performance-based compensation”
under Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the Determination Date.  In
granting Restricted Stock Units which are intended to qualify under Section
162(m) of the Code, the Administrator will follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Award under Section 162(m) of the Code (e.g., in determining the Performance
Goals).

 
-13-

--------------------------------------------------------------------------------

 
 
10.         Performance Units and Performance Shares.
 
(a)           Grant of Performance Units/Shares.  Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole
discretion.  The Administrator will have complete discretion in determining the
number of Performance Units/Shares granted to each Participant provided that
during any Fiscal Year, for Performance Units/Shares intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, (a) no Participant will receive Performance Units having an initial value
greater than $5,000,000, and (b) no Participant will receive more than 500,000
Performance Shares.  Notwithstanding the foregoing limitation, for Performance
Units/Shares intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, in connection with a Participant’s
initial service as an Employee, an Employee may be granted up to an additional
500,000 Performance Shares.  The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 18.
 
(b)           Value of Performance Units/Shares.  Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant.  Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.
 
(c)           Performance Objectives and Other Terms.  The Administrator will
set performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.”  Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine; provided, however, that
Awards of Performance Units/Shares (other than any Awards granted to Outside
Directors) will vest no earlier than one-third (1/3) of the total number of
units or Shares subject to such Award each year from the date of grant, unless
the Administrator determines that the Award is to vest upon the achievement of a
performance objective, provided the period for measuring performance will be at
least twelve months.  The Administrator may set performance objectives based on
the achievement of Company-wide, divisional, or individual goals, applicable
federal or state securities laws, or any other basis determined by the
Administrator in its discretion.
 
(d)           Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved.  After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share upon or
in connection with a Change in Control or upon or in connection with a
Participant’s termination of service, including, without limitation, due to
death or Disability.

 
-14-

--------------------------------------------------------------------------------

 
 
(e)           Form and Timing of Payment of Performance Units/Shares.  Payment
of earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period, or as otherwise provided in the
applicable Award Agreement or as required by Applicable Laws.  The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
 
(f)            Cancellation of Performance Units/Shares.  On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.
 
(g)           Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Performance Units/Shares as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals.  The Performance Goals will be set by the Administrator on or before the
Determination Date.  In granting Performance Units/Shares which are intended to
qualify under Section 162(m) of the Code, the Administrator will follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
 
11.         Other Cash or Stock Awards.  In addition to the incentives described
in Sections 6 through 10 above, the Administrator may grant other incentives
payable in cash or Shares under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate, provided that in any Fiscal Year, a Participant will not
receive a cash Award under this Section in excess of $5,000,000.
 
12.         Performance-Based Compensation Under Code Section 162(m).
 
(a)           General.  If the Administrator, in its discretion, decides to
grant an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the provisions of this Section 12 will control over
any contrary provision in the Plan; provided, however, that the Administrator
may in its discretion grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code to such
Participants that are based on Performance Goals or other specific criteria or
goals but that do not satisfy the requirements of this Section 12.

 
-15-

--------------------------------------------------------------------------------

 
 
(b)           Performance Goals.  The granting and/or vesting of Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and other incentives under the Plan may be made subject to the attainment
of performance goals relating to one or more business criteria within the
meaning of Section 162(m) of the Code and may provide for a targeted level or
levels of achievement (“Performance Goals”) including cash flow; cash position;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per Share; economic profit; economic
value added; equity or stockholder’s equity; market share; net income; net
profit; net sales; operating earnings; operating income; profit before tax;
ratio of debt to debt plus equity; ratio of operating earnings to capital
spending; return on net assets; sales growth; Share price; or total return to
stockholders.  Any Performance Goals may be used to measure the performance of
the Company as a whole or a business unit or other segment of the Company, or
one or more product lines or specific markets and may be measured relative to a
peer group or index.  The Performance Goals for a Participant will be determined
by the Administrator based on the Company’s tactical and strategic business
objectives, which may differ from Participant to Participant and from Award to
Award.  Prior to the Determination Date, the Administrator will determine
whether to make any adjustments to the calculation of any Performance Goal with
respect to any Participant for any significant or extraordinary events affecting
the Company.  In all other respects, Performance Goals will be calculated in
accordance with the Company’s financial statements, generally accepted
accounting principles, or under a methodology established by the Administrator
prior to the issuance of an Award, which is consistently applied and identified
in the financial statements, including footnotes, or the management discussion
and analysis section of the Company’s annual report.
 
(c)           Procedures.  To the extent necessary to comply with the
performance-based compensation provisions of Section 162(m) of the Code, with
respect to any Award granted subject to Performance Goals and intended to
qualify as “performance-based compensation” under Section 162(m) of the Code, on
or before the Determination Date (i.e., within the first twenty-five percent
(25%) of the Performance Period, but in no event more than ninety (90) days
following the commencement of any Performance Period or such other time as may
be required or permitted by Section 162(m) of the Code), the Administrator will,
in writing, (i) designate one or more Participants to whom an Award will be
made, (ii) select the Performance Goals applicable to the Performance Period,
(iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) specify
the relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such Performance Period.
 
(d)           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Participant and is intended to
constitute qualified performance-based compensation under Section 162(m) of the
Code will be subject to any additional limitations set forth in the Code
(including any amendment to Section 162(m)) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.
 
(e)           Determination of Amounts Earned.  Following the completion of each
Performance Period, the Administrator will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period.  A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are
achieved.  In determining the amounts earned by a Participant pursuant to an
Award intended to qualified as “performance-based compensation” under Section
162(m) of the Code, the Committee will have the right to (a) reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
(b) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant’s death or disability
or upon a Change in Control or in the event of a termination of employment
following a Change in Control prior to the end of the Performance Period, and
(c) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant’s death or
disability prior to a Change of Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Participant remained employed through the end of the Performance Period.  A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.

 
-16-

--------------------------------------------------------------------------------

 
 
13.         Compliance With Code Section 409A.  Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Code Section 409A such that the grant,
payment, settlement or deferral of Awards will not be subject to the additional
tax or interest applicable under Code Section 409A, except as otherwise
determined in the sole discretion of the Administrator.  The Plan and each Award
Agreement under the Plan is intended to meet the requirements of Code Section
409A and will be construed and interpreted in accordance with such intent,
except as otherwise determined in the sole discretion of the Administrator.  To
the extent that an Award or payment, or the settlement or deferral thereof, is
subject to Code Section 409A, the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Code Section 409A, such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A.
 
14.         Leaves of Absence/Transfer Between Locations.  Unless the
Administrator provides otherwise and except as required by Applicable Laws,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence.  A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave, any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
 
15.         Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
 
16.         Termination of Relationship as a Service Provider due to
Misconduct.  If a Participant ceases to be a Service Provider due to his or her
Misconduct or should a Participant engage in Misconduct while holding an
outstanding Award, then all Awards that the Participant then holds will
immediately terminate and the Participant will have no further rights with
respect to such Awards.  Upon such a termination, the Shares covered by the
Awards that so terminate will revert to the Plan.

 
-17-

--------------------------------------------------------------------------------

 
 
17.         Awards to Outside Directors.
 
(a)           General.  Outside Directors will be entitled to receive all types
of Awards under this Plan, including discretionary Awards not covered under this
Section 17.  All grants of Options and Restricted Stock Units to Outside
Directors pursuant to this Section will be automatic and nondiscretionary,
except as otherwise provided herein, and will be made in accordance with the
following provisions:
 
(b)           Options.
 
(i)      [Intentionally Deleted.]
 
(ii)     Subsequent Option.  Each Outside Director will be automatically granted
a Nonstatutory Stock Option to purchase 10,000 Shares (a “Subsequent Option”) on
the date of each annual meeting of the Company’s stockholders following March 7,
2007; provided that he or she is then an Outside Director and, provided further,
that as of such date, he or she will have served on the Board for at least the
preceding six (6) months.
 
(iii)    Terms of Options. The terms of First Options and Subsequent Options
granted hereunder will be as follows:
 
(1)           the term of each Option will be seven (7) years.
 
(2)           the exercise price per Share will be 100% of the Fair Market Value
per Share on the date of grant.
 
(3)           twenty-five percent (25%) of the Shares subject to each First
Option will vest on each anniversary of the date of grant of such Option, so
that 100% of the Shares subject to such Option will be vested four (4) years
from the grant date, subject to Optionee continuing to be a Director through
such dates.  One hundred percent (100%) of the Shares subject to each Subsequent
Option will vest on the earlier of (i) the one-year anniversary of the date of
grant and (ii) the date of the next annual meeting of the Company’s stockholders
following the date of grant, subject to the Optionee continuing to be a Director
through such date.
 
(4)           each Option granted under this Section 17 will have such other
terms and conditions as the Administrator determines.
 
(c)           Restricted Stock Units.
 
(i)      Annual Restricted Stock Units.  Each Outside Director will be
automatically granted an Award of 3,000 Restricted Stock Units (“Annual
Restricted Stock Units”) on the date of each annual meeting of the Company’s
stockholders following March 7, 2007; provided that he or she is then an Outside
Director and, provided further, that as of such date, he or she will have served
on the Board for at least the preceding six (6) months.
 
(ii)     Terms of Restricted Stock Units. The terms of Annual Restricted Stock
Units granted hereunder will be as follows:

 
-18-

--------------------------------------------------------------------------------

 
 
(1)           one hundred percent (100%) of the Annual Restricted Stock Units
will vest on the earlier of (i) the one-year anniversary of the date of grant
and (ii) the date of the next annual meeting of the Company’s stockholders
following the date of grant, subject to the Optionee continuing to be a Director
through such date.
 
(2)           each Restricted Stock Unit will represent the right to receive a
Share and will be settled in Common Stock upon vesting.
 
(3)           Awards of Restricted Stock Units granted under this Section 17
will have such other terms and conditions as the Administrator determines.
 
(d)           Adjustments.  The Administrator in its discretion may change and
otherwise revise the terms of Awards granted under this Section 17, including,
without limitation, the number of Shares, exercise prices and other terms
thereof, for Awards granted on or after the date the Administrator determines to
make any such change or revision.
 
18.         Adjustments; Dissolution or Liquidation; Merger or Change in
Control.
 
(a)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share and
unit limits set forth in Sections 3, 6, 7, 8, 9, 10 and 17.
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
 
(c)           Change in Control.  In the event of a Change in Control, each
outstanding Award will be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation does not assume or
substitute for the Award (or portion thereof), the Participant will fully vest
in and have the right to exercise all of his or her outstanding Options and
Stock Appreciation Rights that are not assumed or substituted for, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock, Restricted Stock Units, and Performance
Shares/Units not assumed or substituted for will lapse, and, with respect to
Awards with performance-based vesting not assumed or substituted for, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions
met.  In addition, if an Option or Stock Appreciation Right is not assumed or
substituted for in the event of a Change in Control, the Administrator will
notify the Participant in writing or electronically that the Option or Stock
Appreciation Right will be fully vested and exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.

 
-19-

--------------------------------------------------------------------------------

 
 
With respect to Awards granted to Outside Directors that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares subject thereto, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units will lapse,
and, with respect to Awards with performance-based vesting, all performance
goals or other vesting criteria will be deemed achieved at one hundred percent
(100%) of target levels and all other terms and conditions met.
 
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Share or Performance Unit, for each Share subject to such
Award (or in the case of an Award settled in cash, the number of implied shares
determined by dividing the value of the Award by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.
 
Notwithstanding anything in this Section 18(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
objectives (including any Performance Goals) will not be considered assumed if
the Company or its successor modifies any of such performance objectives without
the Participant’s consent; provided, however, a modification to such performance
objectives only to reflect the successor corporation’s post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.
 
Notwithstanding anything in this Section 18(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A of the Code and if the
change in control definition contained in the Award Agreement or other agreement
related to the Award does not comply with the definition of “change in control”
for purposes of a distribution under Section 409A of the Code, then any payment
of an amount that is otherwise accelerated under this Section will be delayed
until the earliest time that such payment would be permissible under Section
409A of the Code without triggering any penalties applicable under Section 409A
of the Code.

 
-20-

--------------------------------------------------------------------------------

 
 
19.         Tax Withholding
 
(a)           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
 
(b)           Withholding Arrangements.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, provided the delivery of such Shares will not result in any adverse
accounting consequences as the Administrator determines in its sole discretion,
(d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld or (e) retaining from salary or other amounts payable to the
Participant cash having a sufficient value to satisfy the amount required to be
withheld.  The amount of the withholding requirement will be deemed to include
any amount which the Administrator agrees may be withheld at the time the
election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined.  The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.
 
20.         No Effect on Employment or Service.  Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.
 
21.         Date of Grant.  The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.
 
22.         Term of Plan.  Subject to Section 26 of the Plan, this Plan as
adopted by the Board in its amended and restated form will become effective as
of the date of the Company’s 2010 Annual Meeting of Stockholders and will
continue in effect for a term ending on the ten (10) year anniversary of such
meeting, unless terminated earlier under Section 23 of the Plan.
 
23.         Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Administrator may at any time
amend, alter, suspend or terminate the Plan.

 
-21-

--------------------------------------------------------------------------------

 
 
(b)           Stockholder Approval.  The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.  Without limiting the foregoing sentence, the number of
Shares available under the Plan pursuant to Section 3 herein may not be
increased without approval of the Company’s stockholders, except as provided in
Section 3.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
 
24.         Conditions Upon Issuance of Shares.
 
(a)           Legal Compliance.  Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
 
(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
25.         Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.
 
26.         Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 
-22-

--------------------------------------------------------------------------------

 
